Case 2:04-cr-20127-JDC-KK Document 229 Filed 03/10/21 Page 1 of 5 PageID #: 761




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                                    CASE NO. 2:04-CR-20127-03

 VERSUS                                                      JUDGE JAMES D. CAIN, JR.

 KALUB DOYLE JR (03)                                         MAGISTRATE JUDGE KAY

                                      MEMORANDUM ORDER

         Before the court is a pro se Motion for Compassionate Release, Motion for Sentence

 Reduction, and Motion to Appoint Counsel [doc. 223] filed by defendant Kalub Doyle Jr.,

 who is serving a term of imprisonment imposed by this court. The government opposes the

 motions. Doc. 228.

                                                       I.
                                              BACKGROUND

         Following a bench trial the defendant and four others were convicted of one count

 of assault with a dangerous weapon, a violation of 18 U.S.C. § 113(a)(3). The charges arose

 from their involvement in an altercation that occurred in at the Federal Correctional

 Institution at Oakdale, Louisiana, where the defendant was then serving a 400-month term

 of imprisonment arising from a federal drug trafficking conviction.1 Doc. 1; see United

 States v. Doyle, 412 F. App’x 710, 712 (5th Cir. 2011). For the assault conviction the

 defendant was sentenced to a 100 month term of imprisonment, to run concurrent to the




 1
  That sentence was subsequently reduced to 360 months, as a result of the defendant’s motion under 18 U.S.C. §
 3582(c). See Doyle, 412 F. App’x at 712.

                                                       1
Case 2:04-cr-20127-JDC-KK Document 229 Filed 03/10/21 Page 2 of 5 PageID #: 762




 remainder of his prior term. Doc. 155. His conviction and sentence were affirmed on

 appeal. Docs. 176, 178.

        BOP records show that the defendant is now 54 years old. He remains in the custody

 of the BOP at the Federal Correctional Institution in Yazoo City, Mississippi, with an

 anticipated release date of November 5, 2024. He now requests compassionate

 release/reduction of sentence, based on fear of the COVID-19 virus and health

 conditions—including high blood pressure and obesity—that might put him at risk of

 complications from the disease, as well as the hardship of being incarcerated under

 quarantine. Doc. 223. He also requests appointment of counsel for this effort. Id.

                                              II.
                                   LAW & APPLICATION

    A. Appointment of counsel

        Appointment of counsel is not required for this type of proceeding and the decision

 instead rests in the court’s discretion. See United States v. Whitebird, 55 F.3d 1007, 1011

 (5th Cir. 1995). For motions for compassionate release based on the COVID-19 pandemic,

 this court has created a standard procedural order under which the Office of the Federal

 Public Defender considers each case and decides whether to enroll. A copy of the order

 was entered in the defendant’s case [doc. 224], and shortly thereafter the office informed

 the court that it would not enroll in this matter. Based on this decision, and after a review

 of the motion, the court declines to exercise its discretion to appoint counsel in the

 defendant’s case.




                                              2
Case 2:04-cr-20127-JDC-KK Document 229 Filed 03/10/21 Page 3 of 5 PageID #: 763




    B. Compassionate Release/Reduction of Sentence

           A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court. United States v. Franco, 973 F.3d 465, 467–69

 (5th Cir. 2020). Although this requirement is not jurisdictional, exhaustion is a mandatory

 claims-processing rule and a defendant’s failure to exhaust is grounds for dismissal. Id.

 When the government raises exhaustion as a defense, therefore, the court must enforce it.

 Id. at 468 (citing Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th Cir. 2019)). The defendant

 bears the burden of demonstrating his compliance with this requirement. See, e.g., United

 States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (collecting

 cases).

           As the BOP’s program statements reflect, the exhaustion requirement allows the

 BOP to have the first pass at the inmate’s motion, to research the grounds for relief, and to

                                               3
Case 2:04-cr-20127-JDC-KK Document 229 Filed 03/10/21 Page 4 of 5 PageID #: 764




 bring the motion on his behalf if it chooses. See 28 C.F.R. § 571.62(a). This mirrors the

 exhaustion requirement under the Prison Litigation Reform Act, which requires that an

 inmate pursue administrative remedies through the BOP in order to give the prison an

 opportunity to address the issue. United States v. Williams, 987 F.3d 700, 703–04 (7th Cir.

 2021) (citing Woodford v. Ngo, 548 U.S. 81, 93 (2006)). Accordingly, as the Seventh

 Circuit recently affirmed, the district court may deny a motion for compassionate relief as

 unexhausted where the defendant raises different grounds from those he presented to the

 warden. Id.

        Here the defendant has submitted documentation of a request for compassionate

 release that he made to the warden at FCI Yazoo City in July 2020. Doc. 223, att. 1. But

 the basis of this request was “being locked up for 25 years” rather than his fear of COVID-

 19. Id. at 3. The government’s response also references a request for sentence reduction,

 made in December 2020 and apparently based on the defendant’s frustration with the

 restrictions of quarantine, that the court cannot locate in the defendant’s exhibits. Doc. 228,

 p. 2. Neither request provides the warden with fair notice of the main basis of this motion:

 the defendant’s fear of COVID-19, based on exposure at FCI Yazoo City and his comorbid

 health conditions. Accordingly, the defendant fails to demonstrate that he properly

 exhausted his administrative remedies in pursuit of compassionate release or that there is

 any other basis for sentence reduction available to him. The motions must be dismissed,

 without prejudice to his right to reassert them upon a showing of proper exhaustion.




                                               4
Case 2:04-cr-20127-JDC-KK Document 229 Filed 03/10/21 Page 5 of 5 PageID #: 765




                                         III.
                                      CONCLUSION

       For the reasons stated above the defendant’s Motion for Compassionate Release,

 Motion for Reduction of Sentence, and Motion for Appointment of Counsel [doc. 223] are

 DENIED, without prejudice to defendant’s right to reassert them upon a showing of proper

 exhaustion.

       THUS DONE AND SIGNED in Chambers on this 10th day of March, 2021.


                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                            5
